Mu. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and the conclusions of law on the judgment appealed from are accepted.
Furthermore, in order to obtain a dissolution of the order of seizure and attachment of the property in the case at bar, article 767 of the law of Civil Procedure prescribed that the party was obliged to allege and clearly prove that he was unable to appear in the action on account of insuperable force majeure; and in this case, although it is alleged that the citation and summons did not become known to the petitioners on account of their residing in Spain, and the term of thirty days granted them for appearance was too short, it is a fact that during the term of the notices published for the citation of the petitioners, among them Juan Méndez Rodríguez, the latter was in Yabucoa, where in person and as the attorney in fact *215of his mother, María Bodríguez López, and of his sister, María Méndez Bodríguez, he executed a deed assigning and transferring to José Bodríguez de las Albas their respective shares in the firm of G-ómez Méndez & Co., as shown by the authenticated copy of this deed of record, and as corroborated by the testimony of witnesses Martín Martínez Lebrón, Juan Berrios and Obdulio Benitez, who testify that they had seen him about that time in Tabucoa and had heard him say that he had a power of attorney from his mother and sister to settle the litigation with Cuesta, from this it is to be deduced that if they did not appear to make answer to the complaint in due time, it was not on account of insuperable force ma-jeure, but for other causes under their control.
In view of the provisions of law cited, we adjudge that we should affirm, and we do hereby affirm, the judgment appealed from rendered on April 18, 1903, with the costs against the appellants.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.